 



Exhibit 10.2.3
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) is made and entered into this 26th day of February,
2007, by and among DELTA APPAREL, INC., a Georgia corporation (“Delta”), M.J.
SOFFE CO., a North Carolina corporation (“Soffe”), JUNKFOOD CLOTHING COMPANY, a
Georgia corporation (“JCC”; Delta, Soffe and JCC being hereinafter collectively
referred to as “Borrowers” and each individually as a “Borrower”), WACHOVIA
BANK, NATIONAL ASSOCIATION, a national banking association, in its capacity as
agent (together with its successors in such capacity, “Agent”) for the financial
institutions party from time to time to the Loan Agreement (as defined below) as
lenders (“Lenders”), and such Lenders.
Recitals:
     Borrowers are parties to a certain Second Amended and Restated Loan and
Security Agreement dated August 22, 2005, among Borrowers, Agent and Lenders, as
amended by that certain First Amendment to Second Amended and Restated Loan and
Security Agreement and Consent dated October 2, 2006 (as so amended, and as at
any other time amended, restated, modified or supplemented, the “Loan
Agreement”), pursuant to which Agent and Lenders have made certain loans and
other financial accommodations available to Borrowers.
     The parties hereto desire to further amend the Loan Agreement as
hereinafter set forth.
     NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
     1. Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Loan Agreement.
     2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:
          (a) By deleting the definitions of “Fixed Charge Coverage Ratio,”
“Fixed Charges” and “Maximum Credit” contained in Section 1 of the Loan
Agreement and by substituting the following new definitions in lieu thereof:
     “Fixed Charge Coverage Ratio” shall mean, with respect to Borrowers and
their Subsidiaries, on a consolidated basis, for any period of determination,
the ratio of (a) EBITDA of Borrowers during such period minus the amount of any
taxes paid in cash, cash dividends to the equity holders of such Person, other
distributions to equity holders of such Person, and redemptions with respect to
the Capital Stock of such Person (including, but not limited to stock
repurchases) during the period in question minus all Unfinanced Capital
Expenditures made during such period to (b) Fixed Charges of Borrowers and their
Subsidiaries for the same period.
     “Fixed Charges” for any Person during any period shall mean the sum of,
without duplication, (a) cash interest paid during such period, (b) all
regularly scheduled (as determined at the beginning of the respective period)
principal payments of Indebtedness

 



--------------------------------------------------------------------------------



 



for borrowed money and Indebtedness with respect to the Capital Leases (and,
without duplicating any item included in clause (a) of this definition, the
interest component with respect to Indebtedness under Capital Leases), (c) an
amount equal to the product of: (i) $265,278 (which represents the aggregate
monthly reduction of the Fixed Asset Loan Limit and the Tennessee Asset Loan
Limit in effect under this Agreement prior to the First Amendment Date)
multiplied by the (ii) the cumulative number of months that elapsed during such
period of determination prior to the First Amendment Date, and (d) an amount
equal to the product of: (i) $177,778 (which represents the aggregate monthly
reduction of the Fixed Asset Loan Limit and the Tennessee Asset Loan Limit
currently in effect under this Agreement) multiplied by the (ii) the cumulative
number of months that elapsed during such period of determination following the
First Amendment Date.
          “Maximum Credit” shall mean the amount of $90,000,000.
          (b) By deleting clause (b) of Section 3.2 of the the Loan Agreement in
its entirety and by substituting the following new clause (b) in lieu thereof:
          (b) on the first day of each month in arrears for the benefit of
Lenders, an unused line fee at a rate equal to one quarter of one percent
(0.250%) per annum calculated upon the amount by which the Maximum Credit
exceeds the average daily principal balance of the outstanding Loans and Letter
of Credit Obligations during the immediately preceding month (or part thereof)
(the “Average Daily Balance”) while this Agreement is in effect and for so long
thereafter as any of the Obligations are outstanding, which fee shall be payable
on the first day of each month in arrears and shall be fully earned when due;
and
          (c) By deleting the reference to “$85,000,000” contained in the
recitals to Exhibit A to the Loan Agreement and by substituting in lieu thereof
a reference to “$90,000,000”.
          (d) By attaching Schedule 1.21 to this Amendment to the Loan Agreement
in proper numerical sequence as Schedule 1.21 thereto.
     3. Additional Covenants and Agreements. To induce Agents and Lenders to
enter into this Amendment, each Borrower covenants and agrees that no later than
forty-five (45) days from the date of this Amendment, Borrower shall have
delivered to Agent, in form and substance satisfactory to Agent, the following
documents related to the Mortgage covering Real Property located in Fayette
County, Alabama (as at any time amended, the “Alabama Mortgage”):
     (a) a duly executed amendment which gives effect to the transactions
contemplated by this Amendment;
     (b) if deemed necessary by Agent, a mortgage tax order from the Alabama
Department of Revenue with respect to recording taxes payable in connection with
the recordation of the Mortgage amendment described in clause (a) above; and
     (c) a valid, effective and fully paid endorsement to Agent’s mortgage title
insurance policy with respect to the Alabama Mortgage.

- 2 -



--------------------------------------------------------------------------------



 



     4. Ratification and Reaffirmation. Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Financing Agreements and all of such
Borrower’s covenants, duties, indebtedness and liabilities under the Financing
Agreements.
     5. Acknowledgments and Stipulations. Each Borrower acknowledges and
stipulates that the Loan Agreement and the other Financing Agreements executed
by such Borrower are legal, valid and binding obligations of such Borrower that
are enforceable against such Borrower in accordance with the terms thereof; all
of the Obligations are owing and payable without defense, offset or counterclaim
(and to the extent there exists any such defense, offset or counterclaim on the
date hereof, the same is hereby waived by such Borrower); the security interests
and liens granted by such Borrower in favor of Agent are duly perfected, first
priority security interests and liens; and the unpaid principal amount of the
Loans as of the opening of business on February 26, 2007, totaled
$78,254,254.70.
     6. Representations and Warranties. Each Borrower represents and warrants to
Agent and Lenders, to induce Agent and Lenders to enter into this Amendment,
that no Default or Event of Default exists on the date hereof; the execution,
delivery and performance of this Amendment have been duly authorized by all
requisite corporate action on the part of such Borrower and this Amendment has
been duly executed and delivered by such Borrower; and all of the
representations and warranties made by such Borrower in the Loan Agreement are
true and correct on and as of the date hereof.
     7. Reference to Loan Agreement. Upon the effectiveness of this Amendment,
each reference in the Loan Agreement to “this Agreement,” “hereunder,” or words
of like import shall mean and be a reference to the Loan Agreement, as amended
by this Amendment.
     8. Breach of Amendment. This Amendment shall be part of the Loan Agreement
and a breach of any representation, warranty or covenant herein shall constitute
an Event of Default.
     9. Conditions Precedent. The effectiveness of the amendments contained in
Section 2 hereof is subject to the satisfaction of each of the following
conditions precedent, in form and substance satisfactory to Agent, unless
satisfaction thereof is specifically waived in writing by Agent:
     (a) Agent shall have received a duly executed Secretary’s Certificate of
Director Resolutions from each Borrower;
     (b) Agent shall have received a duly executed counterpart of this Amendment
from each of the parties hereto;
     (c) Agent shall have received duly executed amendments to each of the
Mortgages (other than the Alabama Mortgage) which give effect to the
transactions contemplated by this Amendment;
     (d) Agent shall have received a valid, effective and fully-paid endorsement
to Agent’s mortgage title insurance policy with respect to each Mortgage (other
than the Alabama Mortgage);
     (e) No Default or Event of Default shall be in existence.
     10. Expenses of Agent. Borrowers agree to pay, on demand, all costs and
expenses incurred by Agent in connection with the preparation, negotiation and
execution of this Amendment and any other Financing Agreements executed pursuant
hereto and any and all amendments, modifications,

- 3 -



--------------------------------------------------------------------------------



 



and supplements thereto, including, without limitation, the costs and fees of
Agent’s legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.
     11. Effectiveness; Governing Law. This Amendment shall be effective upon
acceptance by Agent and Lenders (notice of which acceptance is hereby waived),
whereupon the same shall be governed by and construed in accordance with the
internal laws of the State of Georgia.
     12. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
     13. No Novation, etc.. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Loan Agreement or any of the other Financing Agreements, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.
     14. Counterparts; Telecopied Signatures. This Amendment may be executed in
any number of counterparts and by different parties to this Amendment on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto.
     15. Further Assurances. Each Borrower agrees to take such further actions
as Agent shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.
     16. Section Titles. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto.
     17. Release of Claims. To induce Agent and Lenders to enter into this
Amendment, each Borrower hereby releases, acquits and forever discharges Agent
and Lenders, and all officers, directors, agents, employees, successors and
assigns of Agent and Lenders, from any and all liabilities, claims, demands,
actions or causes of action of any kind or nature (if there be any), whether
absolute or contingent, disputed or undisputed, at law or in equity, or known or
unknown, that such Borrower now has or ever had against Agent or any Lender
arising under or in connection with any of the Financing Agreements or
otherwise. Each Borrower represents and warrants to Agent and Lenders that such
Borrower has not transferred or assigned to any Person any claim that such
Borrower ever had or claimed to have against Agent or any Lender.
     18. Waiver of Jury Trial. To the fullest extent permitted by applicable
law, the parties hereto each hereby waives the right to trial by jury in any
action, suit, counterclaim or proceeding arising out of or related to this
Amendment.
[Remainder of page intentionally left blank.]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers on the date first written above.
BORROWERS:

              ATTEST:   DELTA APPAREL, INC.    
 
           
 
  By:        
 
           
Secretary
      Name:                                                                 
[CORPORATE SEAL]
      Title:                                                                 
 
            ATTEST:   M.J. SOFFE CO.    
 
           
 
  By:        
 
           
Secretary
      Name:                                                                 
[CORPORATE SEAL]
      Title:                                                                 
 
            ATTEST:   JUNKFOOD CLOTHING COMPANY    
 
           
 
  By:        
 
           
Secretary
      Name:                                                                
[CORPORATE SEAL]
      Title:                                                                 

[Signatures continued on following page.]

 



--------------------------------------------------------------------------------



 



                  AGENT:
 
                WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent    
 
           
 
  By:        
 
           
 
      Name:                                                                 
 
      Title:                                                                 
 
                LENDERS:    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:        
 
           
 
      Name:                                                                 
 
      Title:                                                                 
 
                THE CIT GROUP/COMMERCIAL SERVICES, INC.    
 
           
 
  By:        
 
           
 
      Name:                                                                 
 
      Title:                                                                 
 
                IDB BANK    
 
           
 
  By:        
 
           
 
      Name:                                                                 
 
      Title:                                                                 
 
           
 
  By:        
 
           
 
      Name:                                                                 
 
      Title:                                                                 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.21
to
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Commitments

              Name of Lender   Commitment
1.
  Wachovia Bank, National Association   $57,500,000
2
  The CIT Group/Commercial Services, Inc.   $15,000,000
3.
  IDB Bank   $17,500,000

 